DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-14, “pipe-like” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuyama et al, US 20180277323 [Sakuyama] in view of Mizufume et al, US 5793597 [Mizufune] and further in view of Milianowicz, US 3946183.
Regarding claim 1, Sakuyama discloses (figs. 1-9) a gas circuit breaker (100) that blows an insulating gas having an arc-extinguishing property onto an arc (31) produced at a time of interruption, and extinguishes the arc (31), the gas circuit breaker (100) comprising:
a filled container (2) filled with the insulating gas;
a fixed main conductor (labeled in fig. 1, below) that is connected to a fixed lead conductor (15) connected to a power system, and has an open section (labeled in fig. 1, below)  for discharging the insulating gas having an increased temperature and an increased pressure due to the arc (31) produced at the time of the interruption;
a movable main conductor (9) that is supported by and fixed to an insulating support tube (7) arranged inside the filled container (2), is connected to a movable lead conductor (14) connected to the power system, and has a discharge hole (labeled in fig. 1, below)  for discharging the insulating gas ;
a movable contact (5) electrically connected to the movable lead conductor (9);
a fixed contact (6) that is electrically connected to the fixed lead conductor (15) connected to the power system, and can come into contact with and be separated from the movable contact (5); and
a high-temperature-gas guiding section (labeled in fig. 1, below) that is provided at an axial-end section of the fixed main conductor (labeled in fig. 1, below).
Sakuyama fails to disclose a plurality of holes for discharging, into the filled container, a high-temperature gas produced by heating the insulating gas, wherein the high-temperature-gas guiding 
Mizufune discloses (figs. 4-7) a gas circuit breaker comprising a plurality of holes (11a, 11b) for discharging, into a filled container (1), a high-temperature gas produced by heating an insulating gas, where a high-temperature-gas guiding section (11) is formed such that directions of the plurality of holes (11a, 11b) are in an axial direction of a fixed main conductor (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-temperature-gas guiding section of Sakuyama with the teaching of Mizufune, thereby providing a gas exhaust channel with plurality of vent ports, thus enhancing the efficiency and dielectric performance, in order to make the voltage of the breaking section high, the current large and the size of the circuit breaker small.
Mizufune fails to disclose the plurality of holes are oblique to an axial direction of the fixed main conductor.
Milianowicz discloses (figs.1-3) a circuit breaker comprising a plurality of holes (34a, 34b) that are oblique to an axial direction of a fixed main conductor (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the high-temperature-gas guiding section of Sakuyama with the teaching of Milianowicz, thereby further providing a rapid dispersion of the arcing gas into the ambient gas pressure region of the container, thus enhancing rapid cooling of the gas.  

    PNG
    media_image1.png
    362
    518
    media_image1.png
    Greyscale


Regarding claim 2, Sakuyama further discloses where the high-temperature-gas guiding section (labeled in fig.1, above) is provided integrally with or separately from the fixed main conductor (labeled in fig.1, above).
Regarding claim 3, Sakuyama in view of Mizufune further disclose where the plurality of holes (11a, 11b) are provided at approximately equal intervals in a circumferential direction of the high-temperature-gas guiding section (labeled in fig.1, above).
Regarding claim 8, Milianowicz further discloses where each of the plurality of holes (43a, 34b) has a flow-path cross-sectional area orthogonal to a central axis of the hole (34a, 34b), the flow-path cross-sectional area being a same at open sections at both ends of the hole.
Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4 and 5, the prior art fails to teach or show, alone or in combination, the claimed gas circuit breaker where central axes of the plurality of holes have a relationship of skew lines, and the high-temperature gas having passed through the holes of the high-temperature-gas guiding section forms a discharge flow having a swirling component in a circumferential direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imumura et al, Kida et al, Iwabuchi et al, Yaginuma et al, Nakai et al, Hosomi et al, Dahlquist et al and Uchii et al are examples of gas circuit breakers comprising one or more  holes at a high-temperature-gas guiding section for discharging, into a filled container, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833